Exhibit 10.1

SEELOS THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
(EFFECTIVE MARCH 20, 2019)

Non-employee members of the board of directors (the "Board") of Seelos
Therapeutics, Inc. (the "Company") shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Policy. The
cash compensation and option grants described in this Non- Employee Director
Compensation Policy shall be paid or be made, as applicable, automatically and
without further action of the Board, to each member of the Board who is not an
employee of the Company or any parent or subsidiary of the Company (each, a
"Non-Employee Director") who may be eligible to receive such cash compensation
or equity compensation, unless such Non-Employee Director declines the receipt
of such cash compensation or equity compensation by written notice to the
Company. This Non-Employee Director Compensation Policy shall remain in effect
until it is revised or rescinded by further action of the Board. The terms and
conditions of this Non-Employee Director Compensation Policy shall supersede any
prior cash or equity compensation arrangements between the Company and its
directors.

Cash Compensation. Each Non-Employee Director shall be eligible to receive an
annual retainer of $40,000 for service on the Board. In addition, a Non-
Employee Director serving as:

chairperson of the Board shall be eligible to receive an additional annual
retainer of $40,000 for such service;

chairperson of the Audit Committee of the Board (the "Audit Committee") shall be
eligible to receive an additional annual retainer of $15,000 for such service;

a member (other than the chairperson) of the Audit Committee shall be eligible
to receive an additional annual retainer of $7,000 for such service;

chairperson of the Compensation Committee of the Board (the "Compensation
Committee") shall be eligible to receive an additional annual retainer of
$12,000 for such service;

a member (other than the chairperson) of the Compensation Committee shall be
eligible to receive an additional annual retainer of $5,000 for such service;

chairperson of the Corporate Governance and Nominating Committee of the Board
(the "Corporate Governance and Nominating Committee") shall be eligible to
receive an additional annual retainer of $8,000 for such service; and

a member (other than the chairperson) of the Corporate Governance and Nominating
Committee shall be eligible to receive an additional annual retainer of $3,000
for such service.

The annual retainers shall be paid by the Company in quarterly installments or
more frequently as deemed advisable by the officers of the Company for
administrative or other reasons.

--------------------------------------------------------------------------------



Option Grants. The Non-Employee Directors shall be granted the following option
awards. The option awards described below shall be granted under and shall be
subject to the terms and provisions of the Company's Amended and Restated 2012
Stock Long Term Incentive Plan, as amended from time to time (as such plan may
be further amended or restated or superseded by a subsequent equity plan
approved by the Compensation Committee, the "2012 Plan") and shall be granted
subject to the execution and delivery of option agreements, including attached
exhibits, in substantially the same forms previously approved by the Board,
setting forth the vesting schedule applicable to such options awards and such
other terms as may be required by the 2012 Plan.

Initial Options. Unless otherwise determined by the Board, a person who is
initially elected or appointed to the Board, and who is a Non-Employee Director
at the time of such initial election or appointment, shall be automatically
granted a non-qualified stock option to purchase 24,000 shares of common stock
(subject to adjustment as provided in the 2012 Plan) on the date of such initial
election or appointment; provided that, with respect to the Non-Employee
Directors appointed to the Board on January 24, 2019 in connection with the
closing of the Company's merger with Seelos Therapeutics, Inc., a private
company (the "Merger"), each such non-qualified stock option shall be granted at
the first meeting, or pursuant to the first action by unanimous written consent,
of the Compensation Committee held or taken, as applicable, after February 28,
2019. The option grants described in this clause 2(a) shall be referred to as
the "Initial Options".

Subsequent Options. A person who is a Non-Employee Director as of the third
trading day of each calendar year shall be automatically granted a non-
qualified stock option to purchase 16,000 shares of common stock (subject to
adjustment as provided in the 2012 Plan) on such date; provided that, with
respect to the Non-Employee Directors appointed to the Board on January 24, 2019
in connection with the closing of the Merger, each such non-qualified stock
option shall be granted at the first meeting, or pursuant to the first action by
unanimous written consent, of the Compensation Committee held or taken, as
applicable, after February 28, 2019. The option grants described in this clause
2(b) shall be referred to as "Subsequent Options."

Termination of Employment of Employee Directors. Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Option grant pursuant to clause 2(a) above, but to the extent that they are
otherwise eligible, will be eligible to receive, after termination from
employment with the Company and any parent or subsidiary of the Company,
Subsequent Options as described in clause 2(b) above.

Terms of Options Granted to Non-Employee Directors

Exercise Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal 100% of the fair market value of a share of
common stock on the date the option is granted, as determined under the 2012
Plan.

2

--------------------------------------------------------------------------------



Vesting. Initial Options granted to Non-Employee Directors shall become
exercisable over three years, with one-third of the shares subject to such
Initial Options vesting on the first anniversary of the date of grant and the
remaining shares subject to such Initial Options vesting in 24 equal monthly
installments over the three years thereafter, such that each Initial Option
shall be 100% vested on the third anniversary of the date of grant, subject to
the director's continuing service on the Board or as a service provider to the
Company through such dates. Subsequent Options granted to Non-Employee Directors
shall become vested in twelve equal monthly installments of one-twelfth of the
shares subject to such option on the date that is one month following the date
of the Subsequent Option grant, subject to a director's continuing service on
the Board or as a service provider to the Company through such dates. Unless
otherwise determined by the Board, no portion of an option which is
unexercisable at the time of a Non-Employee Director's termination of membership
on the Board shall thereafter become exercisable. All Initial Options and
Subsequent Options granted to the Non- Employee Directors shall vest in full
immediately prior to the occurrence of a Covered Transaction (as defined in the
2012 Plan).

The term of each option granted to a Non-Employee Director shall be ten years
from the date the option is granted.

 

 

 

3

--------------------------------------------------------------------------------

 